17 F.3d 1436NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Jeffrey CISNEROS, Plaintiff-Appellant,v.Aristedes W. ZAVARAS and Lou Hesse, Defendants-Appellees.
No. 93-1463.
United States Court of Appeals,Tenth Circuit.
March 2, 1994.

ORDER AND JUDGMENT1
Before MOORE, ANDERSON and KELLY, Circuit Judges.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Jeffrey Cisneros appeals the dismissal of his civil rights complaint against two officials of the Colorado Department of Corrections.  Mr.Cisneros' complaint lists five causes of action, all based upon his placement in administrative segregation following 45 days in punitive segregation for use or possession of drugs and an assault on staff.  He characterizes administrative segregation as the functional equivalent of punitive segregation because it involves numerous and severe restrictions, which Mr.Cisneros describes in detail.  Because of the restrictive nature of his administrative segregation, and the fact that it functionally extends the 45 days of punishment which he served in punitive segregation, Mr. Cisneros alleges double jeopardy, cruel and unusual punishment, denial of due process and equal protection, discrimination, denial of access to the courts, and a denial of "meaningful segregation status review and appeal."   R.Vol. I, Tab 3 at 4(a).


3
We have carefully reviewed the record and AFFIRM the district court's order of dismissal, substantially for the reasons set forth in the magistrate judge's Report and Recommendation filed on September 23, 1993, which was adopted by the district court in its Order filed on October 28, 1993.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470